Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: With regards to claims 1, 8 and 15, the prior art reference Sait US 10,073,449 B1 discloses client requests data service from a server; the server causes UAV to fly to the location and once UAV is detected in range, the UAV provides data services to the client. Tsybrovskyy et al. US 2017/0270314 A1 discloses in response to detecting a data backup request from a user device, determining a geographic location of the user device and dispatching the UAV to the geographic location; controlling the UAV to obtain user data from the user device. Vos et al. US 10,277,307 B1 discloses flying, by an unmanned aerial vehicle (UAV), to a geographical location, where a wireless router is at the geographical location. Also discloses detecting, by the UAV, a wireless coverage area defined by the wireless router. However, the aforementioned prior art references don’t disclose storing, by the edge server, the set of communication packets as part of outbound data; determining, by the edge server, that a mobile access point is within a communicable range of the edge server, the mobile access point travels back and forth between the edge server and a base station; and transmitting, by the edge server, the outbound data to the mobile access point that is within the communicable range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472